FILED
                              NOT FOR PUBLICATION                           APR 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CARLOS ACUNA; MARIA DEL                           No. 05-75878
SOCORRO VILLARREAL,
                                                  Agency Nos. A078-654-689
               Petitioners,                                   A078-654-690

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Carlos Acuna and Maria Del Socorro Villarreal, husband and wife, and

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to

reopen for abuse of discretion. De Martinez v. Ashcroft, 374 F.3d 759, 761 (9th

Cir. 2004). We deny the petition for review.

      The BIA properly denied petitioners’ motion to reopen because their failure

to file their motion to reopen before the voluntary departure period expired

rendered them statutorily ineligible for the relief they sought. See 8 U.S.C.

§ 1229c(d)(1) (imposing a ten-year bar to certain forms of relief, including

cancellation of removal, for aliens who fail to depart within the time period

specified); De Martinez, 374 F.3d at 763-64.

      Contrary to petitioners’ contention, the administrative record indicates that

they received written warning of the consequences of failing to voluntarily depart

in the BIA’s April 5, 2005, decision dismissing their appeal. See 8 U.S.C.

§ 1229c(d).

      Petitioners’ remaining contentions lack merit.

      PETITION FOR REVIEW DENIED.




                                          2                                     05-75878